DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-7, 11-12, 14-15, and 21-29 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Lepulu et al (US 6533770), fails to disclose or make obvious a device as described in claims 1, 11, and 23. Specifically, Lepulu fails to disclose or make obvious a cannula, in combination with the other elements of the claim, comprising a plurality of coils comprising a “coil portion that is wound at a smaller angle relative to a central axis of the cannula than adjacent coils positioned at opposite ends” of the coil portion. Lepulu discloses several embodiments of cannulas (Figs. 22, 28, 33) that include wire portions (386, 396) alternated with inserts (388, 398), but the wire portions fail to disclose or make obvious a connecting “coil portion” between each wire portion that has a different angle than the coils on either end of the insert. In addition, there is no reason to a person of ordinary skill in the art to provide such a coil portion as taught by Goldberg et al (US 4351341), specifically a spread coil (38) to provide an opening in a cannula (Fig. 3), as part of the wire structure of Lepulu because such a coil portion would teach away from the “nonreinforced sections 388 which are substantially free of the elongate reinforcing member” (Col. 17:62-65) or “tubular sections 398 are also preferably substantially, and more preferably completely free of any other reinforcing element” (Col. 20:41-43) of Lepulu. In addition, such a modification of Lepulu in view of Goldberg fails to disclose or make obvious a “coil portion [that] is positionable on the insert” or a “portion positioned on an exterior surface of the first porous section,” as the wire structure of Lepulu is embedded within rather than “on” the tubing that forms the interpreted insert (388, 398). As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claims 1, 11, and 23. Claims 2-7, 12, 14-15, 21-22, and 24-29 are allowed for incorporating the above limitations due to their respective dependencies on the independent claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bernard et al (US 2005/0192558) discloses a cannula (Fig. 5) with a wire (126) comprising a plurality of coils and at least one coil portion (128) with a smaller angle that is integral with porous sections (134) of the cannula.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536.  The examiner can normally be reached on M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783